Clark, Judge,
concurring specially.
Mirabile dictu! Wonderful indeed it is to state that Academe and Bench are now in agreement as to the solution of the previously persistent perplexing problem as to jurisdiction in delinquency cases of the juvenile court vis-a-vis the superior court. The result of the Supreme Court decision here is conformance with those views expressed in law review articles published by the professors who have taught or are presently teaching the subject of juvenile law at our three accredited law schools. In our previous decision (133 Ga. App. 102 (210 SE2d 24)) we had at page 109 cited articles written by Mercer’s Glen Clark and Emory’s Lucy Henritze McGough and Robert S. Stubbs. To these we now add Georgia’s Professor Samuel M. Davis who covered this subject in detail under the title of "The Jurisdictional Dilemma of the Juvenile Court” in 51 North Carolina Law Review 195 and his recently published book, Rights of Juveniles — The Juvenile Justice System.